Per Curiam:

Where the court declina to dismiss an appeal where a party has been in default, it is a matter of indulgence, and it is only done because the party^ when his attention is called to the matter by the motion *381to dismiss, has at once filed the return. In this case, the party, instead of filing the return as soon as his attention was called to it, has taken advantage of such technical objections as were open to him to avoid a dismissal, without complying with the practice, and he is therefore not entitled to indulgence. The excuse made is vague and unsatisfactory, and cannot be accepted as sufficient. The motion to dismiss must be granted, with costs.